               Case 7:21-mj-00337-UA Document 4 Filed 01/19/21 Page 1 of 1
                                              U.S. Department of Justice
    [Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      United States Courthouse
                                                      300 Quarropas St.
                                                      White Plains, New York 10601


                                                      January 19, 2021

    BY EMAIL

    Honorable Andrew E. Krause
    United States Magistrate Judge
    Southern District of New York
    The Hon. Charles L. Brieant Jr. Federal Building and United States Courthouse
    300 Quarropas St.
    White Plains, NY 10601

           Re:     United States v. Jason Plummer, 21-MAG-337

    Dear Judge Krause:

        The Government respectfully requests that the currently sealed complaint in the above
    referenced case be unsealed.


                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               United States Attorney for the
                                               Southern District of New York


                                           by: /s/ T. Josiah Pertz
                                              T. Josiah Pertz
                                              Assistant United States Attorney
                                              (914) 993-1966




January 19, 2021
